Filed Pursuant to Rule 424(b)(5) Registration No. 333-171957 PROSPECTUS SUPPLEMENT (To Prospectus dated March 21, 2011) ZBB ENERGY CORPORATION 5,500,000 of Common Stock This is a firm commitment public offering of 5,500,000 shares of common stock, par value $.01 per share. Our common stock is traded on the NYSE MKT under the symbol “ZBB.”As of March 13, 2014, the aggregate market value of our outstanding common stock held by non-affiliates was $55,101,199 based on 17,730,216 shares of outstanding common stock, of which 16,697,333 shares are held by non-affiliates, and a per share price of $3.30 based on the closing sale price of our common stock as quoted on the NYSE MKT on March 12, 2014.Following the sale of shares in this offering, we have sold securities with an aggregate market value of $17,120,330 pursuant to General Instruction I.B.6. of Form S-3 during the prior 12 calendar month period that ends on and includes the date hereof. Before you invest, you should carefully read this prospectus supplement, the accompanying prospectus and all information incorporated by reference therein.These documents contain information you should consider when making your investment decision. Investing in these securities involves significant risks.Please read “Risk Factors” on pageS-4 of this prospectus supplement, on page 3 of the accompanying prospectus and in the documents incorporated by reference into this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete.Any representation to the contrary is a criminal offense. Per Share Total Public offering price $ $ Underwriting discount (1) $ $ Proceeds, before expenses, to us $ $ In addition, we have agreed to pay or reimburse the underwriter for certain expenses. See “Underwriting” in this prospectus supplement for additional information. Delivery of the shares of common stock is expected to be made on or about March19, 2014. We have granted the underwriter an option for a period of 30days to purchase an additional825,000 shares of our common stock. If the underwriter exercises the option in full, the total underwriting discounts and commissions payable by us will be $996,188 and the total proceeds to us, before expenses, will be $13,235,062. National Securities Corporation The date of this prospectus supplement is March 14, 2014. TABLE OF CONTENTS Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENTS S-1 CAUTIONARY STATEMENT ABOUT FORWARD LOOKING INFORMATION S-1 PROSPECTUS SUMMARY S-2 THE OFFERING S-3 RISK FACTORS S-4 USE OF PROCEEDS S-4 DILUTION S-5 UNDERWRITING S-5 LEGAL MATTERS S-7 EXPERTS S-7 WHERE YOU CAN FIND MORE INFORMATION S-7 INFORMATION INCORPORATED BY REFERENCE S-8 TABLE OF CONTENTS Prospectus Page WHERE YOU CAN FIND MORE INFORMATION 1 FORWARD-LOOKING STATEMENTS 2 PROSPECTUS SUMMARY 2 THE COMPANY 3 USE OF PROCEEDS 3 RISK FACTORS 3 DESCRIPTION OF DEBT SECURITIES WE MAY OFFER 3 DESCRIPTION OF PREFERRED STOCK WE MAY OFFER 13 DESCRIPTION OF COMMON STOCK WE MAY OFFER 15 DESCRIPTION OF WARRANTS WE MAY OFFER 16 SELLING STOCKHOLDER 17 PLAN OF DISTRIBUTION 18 LEGAL MATTERS 22 EXPERTS 22 ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement and the accompanying prospectus form part of a registration statement on Form S-3 that we filed with the Securities and Exchange Commission, or the “SEC,” using a “shelf” registration process. This document contains two parts. The first part consists of this prospectus supplement, which provides you with specific information about this offering. The second part, the accompanying prospectus, provides more general information, some of which may not apply to this offering. Generally, when we refer only to the “prospectus,” we are referring to both parts combined. In this prospectus supplement, the “Company,” “we,” “us” and “our” and similar terms refer to ZBB Energy Corporation and its subsidiaries. References to our “common stock” refer to the common stock of ZBB Energy Corporation. This prospectus supplement, and the information incorporated herein by reference, may add, update or change information in the accompanying prospectus. You should read both this prospectus supplement and the accompanying prospectus together with additional information described under the headings “Where You Can Find More Information” and “Incorporation of Certain Information by Reference.” If there is any inconsistency between the information in this prospectus supplement and the accompanying prospectus, you should rely on the information in this prospectus supplement. You should rely only on the information contained in or incorporated by reference to this prospectus supplement and the accompanying prospectus. Neither we nor the underwriter have authorized any other person to provide information different from that contained in this prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein and therein. If anyone provides you with different or inconsistent information, you should not rely on it. You should assume that the information appearing in the prospectus and this prospectus supplement is accurate as of the dates on their respective covers, regardless of time of delivery of the prospectus and this prospectus supplement or any sale of securities. Our business, financial condition, results of operations and prospects may have changed since those dates. All references in this prospectus supplement to our consolidated financial statements include, unless the context indicates otherwise, the related notes. The industry and market data and other statistical information contained in this prospectus supplement, the accompanying prospectus and the documents we incorporate by reference are based on management’s own estimates, independent publications, government publications, reports by market research firms or other published independent sources, and, in each case, are believed by management to be reasonable estimates. Although we believe these sources are reliable, we have not independently verified the information. None of the independent industry publications used in this prospectus supplement, the accompanying prospectus or the documents we incorporate by reference were prepared on our or our affiliates’ behalf and none of the sources cited by us consented to the inclusion of any data from its reports, nor have we sought their consent. CAUTIONARY STATEMENT ABOUT FORWARD LOOKING INFORMATION Certain information set forth in this prospectus supplement, set forth in the accompanying prospectus or incorporated by reference herein or therein, may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are intended to be covered by the “safe harbor” created by those sections.Forward-looking statements, which are based on certain assumptions and describe our future plans, strategies and expectations, can generally be identified by the use of forward-looking terms such as “believe,” “expect,” “may,” “will,” “should,” “would,” “could,” “seek,” “intend,” “plan,” “estimate,” “goal,” “anticipate,” “project” or other comparable terms.Forward-looking statements involve inherent risks and uncertainties which could cause actual results to differ materially from those in the forward-looking statements, as a result of various factors including those risks and uncertainties included in this prospectus supplement under the caption “Risk Factors,” and those risks and uncertainties described in the documents incorporated by reference into this prospectus supplement and the accompanying prospectus. We urge you to consider those risks and uncertainties in evaluating our forward-looking statements. All subsequent written and oral forward-looking statements attributable to us or to persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements. We further caution readers not to place undue reliance upon any such forward-looking statements, which speak only as of the date made. Except as otherwise required by the federal securities laws, we disclaim any obligation or undertaking to publicly release any updates or revisions to any forward-looking statement contained herein or in the accompanying prospectus (or elsewhere) to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. S-1 PROSPECTUS SUMMARY The information below is only a summary of more detailed information included elsewhere in or incorporated by reference in this prospectus supplement and the accompanying prospectus. This summary may not contain all the information that is important to you or that you should consider before making a decision to invest in our common stock. Please read this entire prospectus supplement and the accompanying prospectus, including the risk factors, as well as the information incorporated by reference in this prospectus supplement and the accompanying prospectus, carefully. About ZBB Energy Corporation ZBB Energy Corporation (NYSE MKT: ZBB) designs, develops, and manufactures advanced energy storage, power electronic systems, and engineered custom and semi-custom products targeted at the growing global need for distributed renewable energy, energy efficiency, power quality, and grid modernization. ZBB and its power electronics subsidiary, Tier Electronics, LLC, have developed a portfolio of integrated power management platforms that combine advanced power and energy controls plus energy storage to optimize renewable energy sources and conventional power inputs whether connected to the grid or not. Tier Electronics participates in the energy efficiency markets through their hybrid vehicle control systems, and power quality markets with their line of regulation solutions. Together, these platforms solve a wide range of electrical system challenges in global markets for utility, governmental, commercial, industrial and residential end customers. Founded in 1986, ZBB's platforms ensure optimal efficiencies today, while offering the flexibility to adapt and scale to future requirements. ZBB's corporate offices, engineering and development, and production facilities are located in Menomonee Falls, WI, USA with a research facility also located in Perth, Western Australia. ZBB is in a joint venture with Meineng Energy, a $1 billion provider of leading-edge energy storage systems and solutions to the greater China market. Corporate Information Our executive offices are located at N93 W14475 Whittaker Way, Menomonee Falls, Wisconsin 53051, and our telephone number is 262.253.9800. Our Internet address is www.zbbenergy.com. The information on our website is not incorporated by reference into this prospectus, and you should not consider it part of this prospectus supplement or the accompanying prospectus. S-2 THE OFFERING Issuer: ZBB Energy Corporation Shares of common stock offered by us: 5,500,000 shares. Shares of common stock outstanding after the offering (1): 23,230,216 shares (or 24,055,216 shares if the underwriter’s option to purchase additional shares is exercised in full). Underwriter’s Option to Purchase Additional Shares: We have granted the underwriter an option to purchase up to 825,000 additional shares of our common stock. This option is exercisable, in whole or in part, for a period of 30 days from the date of this prospectus supplement. Use of proceeds: Any net proceeds we may receive will be used for working capital and general corporate purposes.See “Use of Proceeds.” NYSE MKT Listing: Our common stock is listed on the NYSE MKT under the symbol "ZBB." Risk factors: Investing in our common stock involves a high degree of risk and purchasers of our common stock may lose their entire investment. See “Risk Factors” and the other information included and incorporated by reference in this prospectus supplement and the accompanying prospectus for a discussion of risk factors you should carefully consider before deciding to invest in our securities. The number of shares of our common stock to be outstanding after this offering is based on 17,730,216 shares of our common stock outstanding as of March 13, 2014. This number does not include: ● 3,239,475 shares of our common stock issuable upon conversion of outstanding shares of Series B preferred stock; ● 4,661,280 shares of our common stock issuable pursuant to outstanding warrants at a weighted average exercise price of $1.62; ● 1,073,383 shares of our common stock issuable pursuant to outstanding stock options at a weighted average exercise price of $4.42; ● 2,192,383 shares of our common stock issuable pursuant to outstanding restricted stock unit awards; ● 420,298 shares of common stock reserved for future grants and awards under our equity incentive plans. Except as otherwise noted, all information in this prospectus supplement assumes no exercise of the underwriter’s option to purchase additional shares. S-3 RISK FACTORS Investing in our securities involves risk.See the risk factors described in our Annual Report on Form 10-K for our most recent fiscal year (together with any material changes thereto contained in subsequent filed Quarterly Reports on Form 10-Q) those contained in our other filings with the SEC, which are incorporated by reference in this prospectus supplement and the risks described below. Resales of our common stock in the public market during this offering by our shareholders may cause the market price of our common stock to fall. The issuance of new shares of our common stock in this offering could result in resales of our common stock by our current shareholders concerned about the potential dilution of their holdings. In turn, these resales could have the effect of depressing the market price for our common stock. A substantial majority of the outstanding shares of our common stock are, and all of the shares sold in this offering upon issuance will be, freely tradable without restriction or further registration under the Securities Act of 1933, as amended, or the Securities Act. As a new investor, you will incur substantial dilution as a result of this offering and future equity issuances, and as a result, our stock price could decline. The offering price is substantially higher than the net tangible book value per share of our outstanding common stock. As a result, based on our net tangible book value as of December 31, 2013 of approximately $3.3 million or $0.19 per share of common stock, investors purchasing common stock in this offering will incur immediate dilution of $1.62 per share of common stock purchased. See “Dilution” on page S-5 of this prospectus supplement for a more detailed discussion of the dilution you will incur in this offering. We are generally not restricted from issuing additional common stock, including any securities that are convertible into or exchangeable for, or that represent the right to receive, common stock. The market price of our common stock could decline as a result of sales of common stock or securities that are convertible into or exchangeable for, or that represent the right to receive, common stock after this offering or the perception that such sales could occur. We have broad discretion in how we use the net proceeds of this offering, and we may not use these proceeds effectively or in ways with which you agree. Our management will have broad discretion as to the application of the net proceeds of this offering and could use them for purposes other than those contemplated at the time of this offering. Our shareholders may not agree with the manner in which our management chooses to allocate and spend the net proceeds. Moreover, our management may use the net proceeds for corporate purposes that may not increase the market price of our common stock. USE OF PROCEEDS We intend to use the estimated net proceeds from the sale of these securities for working capital and general corporate purposes. General corporate purposes may include working capital, capital expenditures, development costs, strategic investments, regularly scheduled debt payments or possible acquisitions. We have not yet determined the amount of net proceeds to be used specifically for any particular purposes or the timing of these expenditures.Accordingly, our management will have significant discretion and flexibility in applying the net proceeds from the sale of these securities. S-4 DILUTION Our net tangible book value as of December 31, 2013, was approximately $3.3 million or $0.19 per share of common stock. Net tangible book value per share represents total tangible assets less total liabilities, divided by the number of shares of common stock outstanding.After giving effect to our sale of 5,500,000 of common stock in this offering at the public offering price of pershare, and after deduction of the underwriter’s fees and estimated offering expenses payable by us, our net tangible book value as of December 31, 2013, would have been approximately $14,641,463, or $0.63 per share. This represents an immediate increase in net tangible book value of $0.44per share to existing shareholders and an immediate dilution in net tangible book value of $1.62per share to purchasers of common stock in this offering. The following table illustrates this calculation. Public offering price per share of common stock $ Net tangible book value per share as of December 31, 2013 $ Increase per share attributable to this offering $ As adjusted tangible book value per share after this offering $ Dilution per share to new investors in this offering $ The number of shares of common stock outstanding in the table and calculations above is based on 17,730,216 shares outstanding as of December 31, 2013 and excludes: · 3,239,475 shares of our common stock issuable upon conversion of outstanding shares of Series B preferred stock; · 4,661,280 shares of our common stock issuable pursuant to outstanding warrants at a weighted average exercise price of $1.62; · 1,019,183 shares of our common stock issuable pursuant to outstanding stock options at a weighted average exercise price of $4.59; · 1,192,383 shares of our common stock issuable pursuant to outstanding restricted stock unit awards; and · 674,498 shares of common stock reserved for future grants and awards under our equity incentive plans. UNDERWRITING We have entered into an underwriting agreement with National Securities Corporation (the “underwriter”) pursuant to which the underwriter has agreed to purchase from us 5,500,000 shares of our common stock to be sold in this offering at the public offering price set forth on the cover page of this prospectus supplement, less the underwriting discount. We have agreed to indemnify the underwriter and its officers, directors, principals, employees, affiliates and shareholders against certain liabilities, including civil liabilities under the Securities Act, resulting from this offering and to contribute to payments the underwriter may be required to make in respect of such liabilities. The underwriter is offering the shares, subject to prior sale, when, as and if issued to and accepted by it, subject to approval of legal matters by its counsel, including the validity of the shares, and other conditions contained in the underwriting agreement, such as the receipt by the underwriter of officer’s certificates and legal opinions. The underwriter reserves the right to withdraw, cancel or modify offers to the public and to reject orders in whole or in part. The underwriter has advised us that it proposes to initially offer the shares of common stock to the public at$2.25 per share. The underwriter proposes to offer the shares to certain dealers at the same price less a concession of not more than $0.0675 per share. After the initial offering of the shares, the underwriter may from time to time vary the offering prices and other selling terms. S-5 Over-allotment option to purchase additional shares We have granted to the underwriter an option to purchase up to additional 825,000 shares of common stock from us at the same price to the public, less the same underwriting discount, as set forth in the table below. The underwriter may exercise this option any time during the 30-day period after the date of this prospectus supplement, but only to cover over-allotments, if any, including as described below. Underwriting discount and expenses The following table summarizes the public offering price, underwriting discount and proceeds before expenses to us. These amounts are shown assuming both no exercise and full exercise of the over-allotment option. We have also agreed to pay up to $60,000 of the out-of-pocket fees and expenses of the underwriter, which include the fees and expenses of counsel to the underwriter. The fees and expenses of the underwriter that we have agreed to reimburse are not included in the underwriting discount set forth in the table below. The underwriting discount was determined through arms’ length negotiations between us and the underwriter. Total Per Share Total Without Exercise of Over-Allotment Option Total With Exercise of Over-Allotment Option Public offering price $ $ $ Underwriting discounts and commissions $ $ $ Proceeds, before expenses, to us $ $ $ We estimate that the total expenses of the offering, excluding the underwriting discount, will be approximately $150,000. This includes $60,000 of fees and expenses of the underwriter. These expenses are payable by us. Market for common stock Our common stock is traded on The NYSE MKT under the symbol “ZBB.” Stabilization To facilitate the offering, the underwriter may engage in transactions that stabilize, maintain or otherwise affect the price of the common stock during and after the offering. Specifically, the underwriter may over-allot or otherwise create a short position in the common stock for its own account by selling more shares of common stock than have been sold to it by us. The underwriter may elect to cover any such short position by purchasing shares of common stock in the open market or by exercising the over-allotment option granted to the underwriter. In addition, the underwriter may stabilize or maintain the price of the common stock by bidding for or purchasing shares of common stock in the open market and may impose penalty bids. If penalty bids are imposed, selling concessions allowed to broker-dealers participating in the offering are reclaimed if shares of common stock previously distributed in the offering are repurchased, whether in connection with stabilization transactions or otherwise. The effect of these transactions may be to stabilize or maintain the market price of the common stock at a level above that which might otherwise prevail in the open market. The imposition of a penalty bid may also affect the price of the common stock to the extent that it discourages resales of the common stock. The magnitude or effect of any stabilization or other transactions is uncertain. These transactions may be effected on The NYSE MKT, in the over-the-counter market or otherwise and, if commenced, may be discontinued at any time. Neither we nor the underwriter make any representation or prediction as to the effect that the transactions described above may have on the price of our common stock. Passive market making In connection with this offering, the underwriter (and any dealers that are members of the selling group) may also engage in passive market making transactions in the common stock. Passive market making consists of displaying bids limited by the prices of independent market makers and effecting purchases limited by those prices in response to order flow. Rule 103 of Regulation M promulgated by the SEC limits the amount of net purchases that each passive market maker may make and the displayed size of each bid. Passive market making may stabilize the market price of the common stock at a level above that which might otherwise prevail in the open market and, if commenced, may be discontinued at any time. S-6 Electronic offer, sale and distribution of shares A prospectus supplement in electronic format may be made available on the websites maintained by the underwriter and the underwriter may distribute prospectuses electronically. In those cases, prospective investors may view offering terms and a prospectus online and place orders online or through their financial advisors. Other than the prospectus in electronic format, the information on these websites is not part of this prospectus supplement, the accompanying prospectus or the registration statement of which this prospectus supplement and the accompanying prospectus form a part, has not been approved or endorsed by us or the underwriter, and should not be relied upon by investors. Other relationships with the underwriter From time to time in the ordinary course of business, the underwriter and its respective affiliates may in the future perform various commercial banking, financial advisory, investment banking and other financial services for us for which it will receive customary fees and reimbursement of expenses. Offer restrictions outside the United States Other than in the United States, no action has been taken by us or the underwriter that would permit a public offering of the securities offered by this prospectus supplement in any jurisdiction where action for that purpose is required. The securities offered by this prospectus supplement may not be offered or sold, directly or indirectly, nor may this prospectus supplement or any other offering material or advertisements in connection with the offer and sale of any such securities be distributed or published in any jurisdiction, except under circumstances that will result in compliance with the applicable rules and regulations of that jurisdiction. Persons into whose possession this prospectus supplement comes are advised to inform themselves about and to observe any restrictions relating to the offering and the distribution of this prospectus supplement. This prospectus supplement does not constitute an offer to sell or a solicitation of an offer to buy any securities offered by this prospectus supplement in any jurisdiction in which such an offer or a solicitation is unlawful. LEGAL MATTERS The validity of the securities offered pursuant to this prospectus supplement will be passed upon for us by K&L Gates, LLP and Godfrey & Kahn, S.C. The Underwriters are being represented in connection with this offering by Duane Morris LLP, Philadelphia, Pennsylvania. EXPERTS The consolidated financial statements of ZBB Energy Corporation as of and for the years ended June 30, 2013 and 2012, included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2013, incorporated by reference in this prospectus supplement and the registration statement of which this prospectus supplement is a part, have been audited by Baker Tilly Virchow Krause, LLP, an independent registered public accounting firm, as stated in their report appearing therein (which report includes an explanatory paragraph relating to ZBB Energy Corporation’s ability to continue as a going concern).Such consolidated financial statements are included in reliance upon the report of such firm given upon their authority as experts in accounting and auditing. WHERE YOU CAN FIND MORE INFORMATION This prospectus supplement and the accompanying prospectus are part of the registration statement on Form S-3 we filed with the SEC under the Securities Act and do not contain all the information set forth in the registration statement. Whenever a reference is made in this prospectus supplement or the accompanying prospectus to any of our contracts, agreements or other documents, the reference may not be complete and you should refer to the exhibits that are a part of the registration statement or the exhibits to the reports or other documents incorporated by reference into this prospectus supplement and the accompanying prospectus for a copy of such contract, agreement or other document. Because we are subject to the information and reporting requirements of the Exchange Act, we file annual, quarterly and current reports, proxy statements and other information with the SEC. Our SEC filings are available to the public over the Internet at the SEC’s website at www.sec.gov. You may also read and copy any document we file at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the operation of the Public Reference Room. S-7 INFORMATION INCORPORATED BY REFERENCE The SEC allows us to “incorporate by reference” information from other documents that we file with them, which means that we can disclose important information to you by referring you to those documents. The information incorporated by reference is considered to be part of this prospectus supplement and the accompanying prospectus. Information contained in this prospectus supplement and the accompanying prospectus and information that we file with the SEC in the future and incorporate by reference into this prospectus supplement and the accompanying prospectus will automatically update and supersede this information. We incorporate by reference the documents listed below and any future filings (other than Current Reports on Form 8-K furnished under Item 2.02 or Item 7.01 and exhibits filed on such form that are related to such items) we make with the SEC under Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act after the date of this prospectus supplement and before the sale of all the securities covered by this prospectus supplement: · our Annual Report on Form 10-K/A for the year ended June 30, 2013 (filed on September 30, 2013); · the information specifically incorporated by reference into our Annual Report on Form 10-K for the year ended June 30, 2013 from our definitive proxy statement on Schedule 14A, filed with the SEC on October 28, 2013; · our Quarterly Reports on Form 10-Q filed with the SEC on November 14, 2013 and February 14, 2014; · our Current Reports on Form 8-K filed with the SEC on July 3, 2012, July 3, 2012, November 7, 2012 and November 9, 2012 (other than the portions of these reports furnished but not filed pursuant to SEC rules and the exhibits filed on such form that relate to such portions); and · the description of our common stock contained in the Company’s Registration Statement on Form SB-2, filed with the SEC pursuant to Section 12(g) of the Exchange Act on October 27, 2006, including any further amendment or report filed hereafter for the purpose of updating such description. You may request a copy of these filings, at no cost, from us at Attention: Secretary, N93 W14475 Whittaker Way, Menomonee Falls, WI53051 or you may call us at (262) 253-9800. S-8 Common Stock Preferred Stock Debt Securities Warrants 800,000 Shares of Common Stock Offered by the Selling Stockholder This prospectus relates to common stock, preferred stock, debt securities and warrants that we may sell from time to time in one or more offerings up to a total public offering price of $25,000,000 on terms to be determined at the time of sale. We will provide specific terms of these securities in supplements to this prospectus. You should read this prospectus and any supplement carefully before you invest. This prospectus may not be used to offer and sell securities unless accompanied by a prospectus supplement for those securities. In addition to the primary offering of securities described above, up to 800,000 shares of common stock may be sold from time to time in one or more offerings by the selling stockholder identified on page 17. We will not receive any proceeds from sales of shares of our common stock by the selling stockholder. Our common stock trades on the NYSE Amex Market under the symbol “ZBB”. These securities may be sold directly by us, through dealers or agents designated from time to time, to or through underwriters or through a combination of these methods. See “Plan of Distribution” in this prospectus. We may also describe the plan of distribution for any particular offering of these securities in any applicable prospectus supplement. If any agents, underwriters or dealers are involved in the sale of any securities in respect of which this prospectus is being delivered, we will disclose their names and the nature of our arrangements with them in a prospectus supplement. The net proceeds we expect to receive from any such sale will also be included in a prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is March 21, 2011. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and special reports, proxy statements and other information with the Securities and Exchange Commission (the “SEC”). You can inspect and copy these reports, proxy statements and other information at the SEC’s Public Reference Room at treet, N.E., Washington, D. C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the Public Reference Room. The SEC also maintains a web site that contains reports, proxy and information statements and other information regarding issuers, such as ZBB Energy Corporation (www.sec.gov). Our web site is located at www.zbbenergy.com. The information contained on our web site is not part of this prospectus. This prospectus “incorporates by reference” certain information that we have filed with the SEC under the Securities Exchange Act of 1934. This means we are disclosing important information to you by referring you to those documents. We incorporate by reference the documents listed below and any future filings made by us with the SEC under Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act until the offering is terminated: ● Annual Report on Form 10-K for the fiscal year ended June 30, 2010 as filed on September 10, 2010; ● Quarterly Reports on Form 10-Q for the quarters ended September 30, 2010 as filed on November 15, 2010 and December 31, 2010 as filed on February 14, 2011; ● Current Reports on Form 8-K filed on August 23, 2010, August 31, 2010, September 3, 2010, September 17, 2010, October 8, 2010, October 13, 2010, November 12, 2010, December 6, 2010, December 7, 2010, December 30, 2010, January 5, 2011 and January 24, 2011 (other than the portions of those documents furnished but deemed not to have been filed); and ●
